Holmes, J.
These are petitions for writs of certiorari against the street commissioners of Boston, on the ground that the petitioners’ land, which the commissioners have voted to take under St. 1895, c. 268, authorizing them to widen Brighton Avenue, is outside the limits mentioned in the act. The limits are “ from Union Square in said Brighton to the junction of said avenue with Commonwealth Avenue,” and the only question is on the meaning of the words “ from Union Square.” That name is applied to the open space at the junction of Brighton Avenue and Cambridge Street, but does not designate a locality with definite boundaries. Before reaching Cambridge Street the southerly line of Brighton Avenue curves away from the northerly line. The petitioners’ land is on this southerly curve, and therefore, as they say, within Union Square, and outside the respondents’ power.
On the whole, we are driven to the opposite view. We think that the act, dealing as it does with half a mile of street, means to deal with the whole of that street between two definite termini, well known to the -public. Union Square is perfectly definite and well known if it be taken to indicate a part' of Cambridge Street limited by the side lines of Cambridge Street extended, but becomes vague and insufficient if we give it any. other meaning. If the words “ Cambridge Street ” are substituted for Union Square, the petitioners’ land is within the bounds of the act.

Petitions dismissed.